Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on March 27, 2019, and Drawings filed on March 27, 2019.
2.	Claims 1–18 are pending in this case. Claims 1, 7, 13 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 4, 6, 10, 12, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regard to claim 6, The prior art does not disclose the aspect of extracting selected valid treatment option set from the sets of valid treatment options from the treatment pathway graph; determining associated ones of the one or more sets of valid treatment options based on the extracted selected valid treatment option set from the sets of valid treatment options. 
	With regard to claim 4, the prior art does not disclose the aspect of  constructing first machine learning models for predicting treatment transition outcomes for each treatment path from the first valid predictors; and constructing second machine learning models for predicting treatment transition outcomes for each treatment path from the second valid predictors; and constructing third machine learning models for predicting treatment transition outcomes for each treatment path from the universal valid predictors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baras et al., Pub. No.: 20130185231.

With regard to claim 1:
Baras discloses A method, comprising: conducting data pipelining for generating machine learning models for predicting treatment transition outcomes (paragraph 21 and 22: “Referring to FIG. 1, a flow diagram 100 shows an embodiment of the described method. A set of medical entities may be defined 101 (manually or using clustering techniques). Patient treatment paths may be gathered 102 for as large a number of diagnosed patients as available. (For example, the paths may be gathered for all patients of a health maintenance organisation HMO with a positive diagnosis.) A model may then be built 103. An example implementation of a model build is given below. Given a new patient path 104, the model may be used to calculate 105 the probability of each model instance, and the model instance that maximizes the path probability may be chosen 106. A prediction of the diagnosis 107 of the patient may be made based on the path probability. A physician may use the received ranking according to path probabilities as decision support for advising further diagnosis. An example implementation is described using Markov models combined with a Bayesian classifier. The method is composed of two different stages: a stage for learning the models and a stage of diagnosis prediction. The learning stage uses labeled patients' data (namely examples of paths of patients who were eventually diagnosed) to build a Markov model over the existing nodes of the paths. Model building and learning can be performed off-line and updated on a regular basis as more labeled data is available. The prediction stage uses a Bayesian classifier over the learned models to predict the diagnosis.”), comprising: generating a treatment pathway graph (fig. 4, paragraph 18 and 19: “A method of predicting diagnosis for a patient is provided by comparing the treatment path of a patient with treatment paths of successfully diagnosed patients. A treatment path may be defined as a path through medical entities including different medical practitioners (wherein the term medical practitioner includes physician, specialists, and any other person providing tests, treatment, or therapy), referrals (even if not visited), tests, medications, intuition of physician regarding the condition of patient, solution to cure the condition of the patient, etc. The method may include modeling a database with successfully diagnosed treatment paths. The method may then use the model to predict diagnosis for a patient by comparing the treatment path of the patient with the stored treatment paths, wherein the stored treatment paths are ranked based on order of similarity in the treatment path of the patient and the stored treatment paths.”); extracting one or more sets of valid treatment options from the treatment pathway graph(paragraph 52 to 54 : “The probability of each diagnosis is calculated from multiplication of the arrows shown in each of the model instances 511, 512, 513 of FIG. 5. A physician may receive the resultant probabilities sorted according to their value. This may then be used to diagnose the patient. An additional application may be deciding the best possible alternative for a continued treatment path. In the example, it would mean providing a prescription for a treatment state for Migraine (H). This is done by taking the next node with highest probability from G in the model.”); and extracting valid predictors from the treatment pathway graph (paragraph 52 to 54 : “The probability of each diagnosis is calculated from multiplication of the arrows shown in each of the model instances 511, 512, 513 of FIG. 5. A physician may receive the resultant probabilities sorted according to their value. This may then be used to diagnose the patient. An additional application may be deciding the best possible alternative for a continued treatment path. In the example, it would mean providing a prescription for a treatment state for Migraine (H). This is done by taking the next node with highest probability from G in the model.”).

With regard to claims 3 and 9 and 15: 
Baras discloses The method of claim 1, wherein the extracting valid predictors from the treatment pathway graph comprises: dividing training data from electronic health records into each treatment path in the treatment pathway graph; extracting first valid predictors for each treatment path (paragraph 18 and 19: “ A method of predicting diagnosis for a patient is provided by comparing the treatment path of a patient with treatment paths of successfully diagnosed patients. A treatment path may be defined as a path through medical entities including different medical practitioners (wherein the term medical practitioner includes physician, specialists, and any other person providing tests, treatment, or therapy), referrals (even if not visited), tests, medications, intuition of physician regarding the condition of patient, solution to cure the condition of the patient, etc. The method may include modeling a database with successfully diagnosed treatment paths. The method may then use the model to predict diagnosis for a patient by comparing the treatment path of the patient with the stored treatment paths, wherein the stored treatment paths are ranked based on order of similarity in the treatment path of the patient and the stored treatment paths.”); and for each node in the treatment graph, extracting second valid predictors from all combinations of treatment paths starting from each node in the treatment pathway graph (paragraph 32 and 33: “A model may be built as follows: stations along the path represent a medical entity (Doctors with certain specialization, certain types of medical exams, etc.). These stations are referred to as nodes. The nodes can be either pre-determined, or automatically clustered to create these entities. A path is a list of entities that a certain patient visited. Each path in the training set is labeled with a single diagnosis. Each entity is given a unique ID (for example, E1, E2, . . . , EN), and each diagnosis is also given a unique ID (for example d1, d2, . . . , dM). A learning example is composed of a path (list of entities, for example: E4, E7, E13, E2, E4, E12) and a diagnosis label (for example D23). Note that a path can be recurrent in that a certain entity can be visited more than once. A different Markov model instance (Markov chain) is learnt for each diagnosis (wherein a diagnosis may be of a single medical condition or a combination of medical conditions). The model instance consists of transition probabilities between each pair of nodes. For diagnosis dk we learn a Markov model instance over E1, . . . , En, namely P(ij)=Prob(x(n+1)=Ei|x(n)=Ej), where (i;j)=(1, . . . , N). These probabilities can be learned using ML (Maximum-Likelihood) estimation as follows: P(ij)=(#transactions from Ei to Ej)/(#transactions from Ei to any node). Another option is using MAP (Maximum a-Posteriori) estimation which also incorporates the a-priori probability of being in any node Ei (that can be given by an expert).
”);; and extracting from the treatment pathway graph a set of universal valid predictors applicable to all valid treatment options of the treatment pathway graph (paragraph 34 and 35: “ Given the learned model instances and a current path of an undiagnosed patient, a simple naive Bayes classifier may be used to predict the diagnosis. For each of the diagnoses (model instances), Prob(dk|path) is calculated as follows:
P ( Diagnosis = D i Path ) = P ( Path D i ) P ( D i ) P ( Path ) = P ( Path D i ) P ( D i ) j P ( Path D j ) P ( D j ) ##EQU00001##
Prob(Path|model) may be calculated from the model instance as follows: P(Path|D.sub.i)=.PI..sub.n-1.sup.TP(E(n)|E(n-1), where T is the path length and P(E(1)|E(0))=P(E(1)) is defined by an expert. P(D) may be calculated either using expert knowledge or using a maximum likelihood estimator, for example: P(D)=#labelled samples with diagnosis D/#total number of labelled samples.
[0035] The physician can either take the diagnosis that maximizes the probability, or sort the probabilities, and obtain a rank of the likelihood of each diagnosis.
”).

Claim 7 is rejected for the same reason as claim 1. 

Claim 13 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, 8, 11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baras et al., Pub. No. :2013/0185231A1, in view of Megerian, Pub. No.: 2020/0176113A1.  

With regard to claim 2 and 8 and 14:
Baras does not disclose The method of claim 1, wherein the generating the treatment pathway graph comprises: extracting a treatment timeline from electronic health records; correcting gaps in the treatment timeline; detecting treatment transitions from the corrected treatment timeline; and generating the treatment pathway graph from the treatment transitions
However Megerian discloses The method of claim 1, wherein the generating the treatment pathway graph comprises: extracting a treatment timeline from electronic health records; correcting gaps in the treatment timeline; detecting treatment transitions from the corrected treatment timeline; and generating the treatment pathway graph from the treatment transitions (paragraph 70: “ In some embodiments, the visualizations can be modified to illustrate how a patient's attributes (and the corresponding suggested therapy) have changed over time. For example, the path through the guideline tree at various points in time can be emphasized in different ways. In some embodiments, the tree is animated to visualize how the path has shifted and moved over time, based on the patient attributes. In some embodiments, the visualization can also be modified to illustrate how the guidelines have changed over time. For example, the guideline trees at various points in time may be animated with a morph or transformation from one tree to the next, which illustrates how the guidelines have shifted and why the suggested therapy at any given time may have differed.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Megerian to Baras so the system can adjust the treatment path based on changes and gaps in the treatment timeline to provide the treatment path with best information that is more likely to make accurate prediction on the user treatment. 

With regard to claims 5 and 11 and 17:
Baras discloses the method of claim 1, further comprising, for provision of subject patient data in the machine learning models for predicting treatment transition outcomes: extracting a current treatment pattern from the subject patient data (paragraph 38: “Patient treatment graphs may be gathered for numerous patients. A patient treatment graph may be based on patient treatment history. It will be a directed graph with several entry nodes. Each node represents a medical entity or treatment stage. Each arrow represents dependency of the current stage with previous stage. Node numbers identify treatment stages ordered by the time they happen. Unvisited nodes have no number. Node letters identify treatment types. At each stage, a patient may go to one of the already visited nodes or to a new, independent entry node.”); determining a patient node on the treatment pathway graph (paragraph 38: “Patient treatment graphs may be gathered for numerous patients. A patient treatment graph may be based on patient treatment history. It will be a directed graph with several entry nodes. Each node represents a medical entity or treatment stage. Each arrow represents dependency of the current stage with previous stage. Node numbers identify treatment stages ordered by the time they happen. Unvisited nodes have no number. Node letters identify treatment types. At each stage, a patient may go to one of the already visited nodes or to a new, independent entry node.”); determining associated ones of the one or more sets of valid treatment options based on the patient node (paragraph 21: “Referring to FIG. 1, a flow diagram 100 shows an embodiment of the described method. A set of medical entities may be defined 101 (manually or using clustering techniques). Patient treatment paths may be gathered 102 for as large a number of diagnosed patients as available. (For example, the paths may be gathered for all patients of a health maintenance organisation HMO with a positive diagnosis.) A model may then be built 103. An example implementation of a model build is given below. Given a new patient path 104, the model may be used to calculate 105 the probability of each model instance, and the model instance that maximizes the path probability may be chosen 106. A prediction of the diagnosis 107 of the patient may be made based on the path probability. A physician may use the received ranking according to path probabilities as decision support for advising further diagnosis.”); determining ones of the machine learning models for predicting treatment transition outcomes associated with the patient node (paragraph 21: “Referring to FIG. 1, a flow diagram 100 shows an embodiment of the described method. A set of medical entities may be defined 101 (manually or using clustering techniques). Patient treatment paths may be gathered 102 for as large a number of diagnosed patients as available. (For example, the paths may be gathered for all patients of a health maintenance organisation HMO with a positive diagnosis.) A model may then be built 103. An example implementation of a model build is given below. Given a new patient path 104, the model may be used to calculate 105 the probability of each model instance, and the model instance that maximizes the path probability may be chosen 106. A prediction of the diagnosis 107 of the patient may be made based on the path probability. A physician may use the received ranking according to path probabilities as decision support for advising further diagnosis.”); executing on the ones of the machine learning models, each of the associated ones of the one or more sets of valid treatment options to predict treatment transition outcomes for all of the associated ones of the one or more sets of valid treatment options (paragraph 25 and 26: “The modeling component 230 may include an entity defining component 231 which may use manual or clustering techniques. The modeling component 230 may also include a path gathering component 232 for gathering treatment paths of diagnosed patients as retrieved from medical database information 220. The modeling component 230 may also include a model building component 233 for building probability models based on the paths of diagnosed patients.
[0026] The patient analysis component 240 may include a current patient receiving component 241 for receiving path information for a current patient for which diagnosis is required. The patient analysis component 240 may include a probability calculating component 242 for calculating the probability of each model instance. The patient analysis component 240 may also include a selection component 243 for selecting a maximum probability diagnosis. The patient analysis component 240 may include a patient comparing component 244 for comparing two or more patients given multiple diagnosis models.
”); 
Baras does not discloses the aspect of providing the predicted treatment transition outcomes. However Megerian providing the predicted treatment transition outcomes (paragraph 26 and 27: “ In one embodiment, in addition to emphasizing or highlighting the therapy or therapies in the Guideline Tree 160 that are identified based on the Guidelines 135, the Visualization Component 120 can also highlight or emphasize the determined optimal therapies in the Therapy Evaluations 185. For example, in an embodiment, the Visualization Component 120 can determine a suggested therapy by traversing the Guideline Tree 160 comparing the patient's attributes to the Guidelines 135, and emphasize this determined therapy and/or path through the tree. In one embodiment, the Visualization Component 120 also emphasizes the determined optimal therapies (if it differs from the guideline-based therapy). In this way, the user can easily determine how the optimal therapy differs from the guideline-recommended therapy. In some embodiments, the Visualization Component 120 also emphasizes the node where the paths diverged between the optimal therapy and the suggested therapy. This can allow the user to understand which attribute(s) of the index patient caused the Guidelines 135 to recommend a different treatment. In some embodiments, based on this modified visualization and/or Guideline Tree 160, the user or another component can determine whether these key attributes can be modified in order to shift the recommended therapy to align with the optimal therapy. For example, suppose the index patient consumes alcohol. Suppose further that, as between a therapy A and therapy B, the Guidelines 135 state that therapy A is recommended for those who consume alcohol, while therapy B is better for those who do not. Based on the fact that the index patient consumes alcohol, the suggested therapy per the Guideline Tree 160 will be therapy A. However, if the Therapy Evaluator 115 recommends therapy B as the more optimal treatment, the user can quickly determine, based on the visualization, that the node where the paths diverge relates to alcohol use. In this way, the dynamic visualization allows the user to readily determine that if the index patient ceases alcohol consumption, the guidelines will suggest therapy B, which the Therapy Evaluator 115 indicates will be a superior treatment.
”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Megerian to Baras so the system can make the recommendation instead of having the doctor make the decision based on probability which would save time and effort and less likely for the doctor to make a mistake. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NIcolass, Patent Number: 20150227701A1: discloses methods of predictive data mining in clinical medicine with the goal to derive models that can use patient specific information to predict the outcome of interest and to thereby support clinical decision-making. Classification with a decision tree means following a path from the root node to the leaf, which also determines the outcome and its probability. In addition, each path in the decision tree can be regarded as a decision rule.
	
Abou, Patent No.: 10468142B1: A method of predicting a disease or condition of a cornea or an anterior segment of an eye includes inputting input data into an AI model, processing the input data, and generating a set of scores and outputting a prediction. The input data may be representative of a cornea or anterior segment of an eye. Processing the input data may include processing the data through the plurality of convolutional layers, the fully connected layer, and the output layer. Each score of the set of scores may be generated by a corresponding node in the output layer. The output prediction may be related to the cornea or anterior segment of the eye represented by the input data processed through the AI model. The prediction may be determined by at least one score of the set of scores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179